Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.

Claim Status
	Applicants’ response and amendments to the claimed, filed 04/07/2021, have been received and entered into the record.
	Claim 12 has been cancelled.
	Claims 1, 3-11, 13-14, and 16-22 are pending and allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amended claims require an aqueous solution comprising diclofenac sodium, polysorbate 80, and polyvinylpyrrolidone, and having a pH between about 7 and about 10. The amended claims also require the solution remains clear after 6 months of storage at 25 oC.
Applicants have filed a Declaration under 37 CFR 1.132, which provides experimental data showing the storage stability of a compositions falling within the scope of the claims compared to compositions not containing polyvinylpyrrolidone (Comparative Example 1) or not comprising polysorbate 80 (Comparative Example 2).  The data shows that only an aqueous composition falling within the scope of the claims, i.e., comprising diclofenac sodium, polysorbate 80, and polyvinylpyrrolidone, remains clear after 6 months of storage at 25 oC.
The closest prior art is PENKLER ET AL. (US 2012/0142779 A1) and DOSHI ET AL. (WO 2016/170401 A1), which both teach aqueous solutions for parenteral administration comprising diclofenac sodium and solubilizing agents.  Penkler et al. teach the solubilizing agent is a cyclodextrin and do not teach polysorbate 80 or polyvinylpyrrolidone.  Doshi et al. teach polysorbate 80 as a solubilizing agent, but do not teach combining polysorbate 80 with polyvinylpyrrolidone as solubilizing agents.  KHALIL ET AL. (Drug Development and Industrial Pharmacy, 2000, vol. 26, no. 4, pages 375-381) teach polyvinylpyrrolidone increases the solubility of diclofenac sodium in aqueous solution but does not teach combining polyvinylpyrrolidone with polysorbate 80.
	It is surprising and unexpected that polysorbate 80 and polyvinylpyrrolidone, when used in combination as claimed, maintain diclofenac sodium in aqueous solution after 6 months of storage at 25 oC.  Indeed, polyvinylpyrrolidone itself, which is taught by Khalil et al. to increase the solubility of diclofenac sodium in aqueous solution, leads to a hazy solution after 168 hours (7 days) in the absence of polysorbate 80 (Comparative Example 2).  Likewise, polysorbate 80 itself, which is taught as a solubilizing agent in Doshi et al., leads to immediate precipitation of diclofenac sodium in the absence of polyvinylpyrrolidone (Comparative Example 1). It is only the combination of polysorbate 80 and polyvinylpyrrolidone as claimed that results in an aqueous solution of diclofenac that remains clear after 6 months of storage at 25 oC.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-11, 13-14, and 16-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James D. Anderson/Primary Examiner, Art Unit 1629